Beck, P. J.,
dissenting. Construing the allegations of the petition most strongly against the pleader, this can not be held to be a suit to recover any of the monthly payments due and unpaid under the contract set out, but it is a suit to have determined and fixed the amount which the plaintiff may have under that contract, and have the amounts that may become due reduced to their present value. If this were a contract to pay to the plaintiff $25 per month during her lifetime, it might be reduced to its present value and a lien in her favor be declared on the estate; but the $25 monthly is to be paid during her life or until she marry. With this uncertain contingency as to a marriage, the present value of the amount due *146under the contract can not be determined, and the plaintiff is not entitled to any judgment for any amount on that account. Consequently this petition does not set forth a cause of action entitling her to any judgment, and the court should have sustained the general demurrer.